
	
		II
		110th CONGRESS
		1st Session
		S. 887
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 14, 2007
			Mrs. Feinstein (for
			 herself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To restore import and entry agricultural
		  inspection functions to the Department of Agriculture.
	
	
		1.Restoration of import and entry
			 agricultural inspection functions to the Department of Agriculture
			(a)Repeal of transfer of
			 functionsSection 421 of the
			 Homeland Security Act of 2002 (6 U.S.C. 231) is repealed.
			(b)Conforming amendment to function of
			 secretary of homeland securitySection 402 of the Homeland Security Act of
			 2002 (6 U.S.C. 202) is amended—
				(1)by striking paragraph (7); and
				(2)by redesignating paragraph (8) as paragraph
			 (7).
				(c)Transfer agreement
				(1)In generalNot later than the effective date described
			 in subsection (g), the Secretary of Agriculture and the Secretary of Homeland
			 Security shall enter into an agreement to effectuate the return of functions
			 required by the amendments made by this section.
				(2)Use of certain employeesThe agreement may include authority for the
			 Secretary of Agriculture to use employees of the Department of Homeland
			 Security to carry out authorities delegated to the Animal and Plant Health
			 Inspection Service regarding the protection of domestic livestock and
			 plants.
				(d)Restoration of Department of Agriculture
			 employeesNot later than the
			 effective date described in subsection (e), all full-time equivalent positions
			 of the Department of Agriculture transferred to the Department of Homeland
			 Security under section 421(g) of the Homeland Security Act of 2002 (6 U.S.C.
			 231(g)) (as in effect on the day before the effective date described in
			 subsection (g)) shall be restored to the Department of Agriculture.
			(e)Authority of APHIS
				(1)Establishment of programThe Secretary of Agriculture shall
			 establish within the Animal and Plant Health Inspection Service a program, to
			 be known as the International Agricultural Inspection Program,
			 under which the Administrator of the Animal and Plant Health Inspection Service
			 (referred to in this subsection as the Administrator) shall carry
			 out import and entry agricultural inspections.
				(2)Information gathering and
			 inspectionsIn carrying out
			 the program under paragraph (1), the Administrator shall have full access
			 to—
					(A)each secure area of any terminal for
			 screening passengers or cargo under the control of the Department of Homeland
			 Security on the day before the date of enactment of this Act for purposes of
			 carrying out inspections and gathering information; and
					(B)each database (including any database
			 relating to cargo manifests or employee and business records) under the control
			 of the Department of Homeland Security on the day before the date of enactment
			 of this Act for purposes of gathering information.
					(3)Inspection alertsThe Administrator may issue inspection
			 alerts, including by indicating cargo to be held for immediate
			 inspection.
				(4)Inspection user feesThe Administrator may, as
			 applicable—
					(A)continue to collect any agricultural
			 quarantine inspection user fee; and
					(B)administer any reserve account for the
			 fees.
					(5)Career track program
					(A)In generalThe Administrator shall establish a
			 program, to be known as the import and entry agriculture inspector
			 career track program, to support the development of long-term career
			 professionals with expertise in import and entry agriculture inspection.
					(B)Strategic plan and trainingIn carrying out the program under this
			 paragraph, the Administrator, in coordination with the Secretary of
			 Agriculture, shall—
						(i)develop a strategic plan to incorporate
			 import and entry agricultural inspectors into the infrastructure protecting
			 food, fiber, forests, bioenergy, and the environment of the United States from
			 animal and plant pests, diseases, and noxious weeds; and
						(ii)as part of the plan under clause (i),
			 provide training for import and entry agricultural inspectors participating in
			 the program not less frequently than once each year to improve inspection
			 skills.
						(f)Duties of Secretary
				(1)In generalThe Secretary of Agriculture (referred to
			 in this subsection as the Secretary) shall—
					(A)develop standard operating procedures for
			 inspection, monitoring, and auditing relating to import and entry agricultural
			 inspections, in accordance with recommendations from the Comptroller General of
			 the United States and reports of interagency advisory groups, as applicable;
			 and
					(B)ensure that the Animal and Plant Health
			 Inspection Service has a national electronic system with real-time tracking
			 capability for monitoring, tracking, and reporting inspection activities of the
			 Service.
					(2)Federal and State cooperation
					(A)Communication systemThe Secretary shall develop and maintain an
			 integrated, real-time communication system with respect to import and entry
			 agricultural inspections to alert State departments of agriculture of
			 significant inspection findings of the Animal and Plant Health Inspection
			 Service.
					(B)Advisory committee
						(i)EstablishmentThe Secretary shall establish a committee,
			 to be known as the International Trade Inspection Advisory
			 Committee (referred to in this subparagraph as the
			 committee), to advise the Secretary on policies and other issues
			 relating to import and entry agricultural inspection.
						(ii)ModelIn establishing the committee, the
			 Secretary shall use as a model the Agricultural Trade Advisory
			 Committee.
						(iii)MembershipThe committee shall be composed of members
			 representing—
							(I)State departments of agriculture;
							(II)directors of ports and airports in the
			 United States;
							(III)the transportation industry;
							(IV)the public; and
							(V)such other entities as the Secretary
			 determines to be appropriate.
							(3)ReportNot less frequently than once each year,
			 the Secretary shall submit to Congress a report containing an assessment
			 of—
					(A)the resource needs for import and entry
			 agricultural inspection, including the number of inspectors required;
					(B)the adequacy of—
						(i)inspection and monitoring procedures and
			 facilities in the United States; and
						(ii)the strategic plan developed under
			 subsection (e)(5)(B)(i); and
						(C)new and potential technologies and
			 practices, including recommendations regarding the technologies and practices,
			 to improve import and entry agricultural inspection.
					(4)FundingThe Secretary shall pay the costs of each
			 import and entry agricultural inspector employed by the Animal and Plant Health
			 Inspection Service—
					(A)from amounts made available to the
			 Department of Agriculture for the applicable fiscal year; or
					(B)if amounts described in subparagraph (A)
			 are unavailable, from amounts of the Commodity Credit Corporation.
					(g)Effective
			 dateThe amendments made by
			 this section take effect on the date that is 180 days after the date of
			 enactment of this Act.
			
